Citation Nr: 0316065	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to August 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.


REMAND

Unfortunately, remand is required for compliance with the 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  

In this case, the veteran identified a private medical 
provider, Dr. Guy D. Baldwin.  At the time the claim was 
filed in October 2001, a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, was received, listing Dr. Baldwin as a treating 
source for back problems.  In December 2001, another VA Form 
21-4142 was received from the veteran, again listing Dr. 
Baldwin as a treating source.  In December 2001, the veteran 
also supplied a letter from Dr. Baldwin in which the 
physician certified that he had treated the veteran for the 
last 15 to 20 years.  As the record reflects that development 
of the claim has not included a request for these records, 
remand is necessary. 

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Make the necessary arrangements to obtain the 
veteran's complete medical records from Guy D. 
Baldwin, D.O., dated since 1968.  Actual treatment 
records, as opposed to summaries, are pertinent.  
As this potential evidence is not in the custody of 
a Federal department or agency, the RO should make 
an initial request for the records, and, if the 
records are not received, at least one follow-up 
request.  A follow-up request is not required if a 
response to the initial request indicates that the 
records sought do not exist or that a follow-up 
request for the records would be futile.  38 C.F.R. 
§ 3.159(c)(1) (2002).

2.  Review the claims file and ensure that no other 
notification or development action, in addition to 
that directed above, is required by the VCAA.  If 
further action is required, the RO should undertake 
it before further adjudication of the claim.

3.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result of this 
remand.  If the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case and afforded a reasonable 
period of time within which to respond thereto.  

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38U.S.C.A. 
§5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

